           Case 3:16-cv-00670-MMD-CLB Document 72 Filed 03/04/20 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   AUSTIN T. BARNUM, Bar No.15174
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   555 East Washington Ave, Suite 3900
     Las Vegas, Nevada 89101
 5   Tel: (702) 486-4070
     E-mail: abarnum@ag.nv.gov
 6
     Attorneys for Defendants
 7   Stacy Barret, Jay Barth, James Dzurenda,
     Dwight Neven, Jason Satterly,
 8   and Anthony Warren

 9

10                                  UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   JOHN MELNIK,
                                                                 Case No. 3:16-cv-00670-MMD-CLB
13                         Plaintiff,
14   vs.                                                                NOTICE OF APPEAL
15   JAMES DZURENDA, et al.,
16                         Defendants.
17          Defendants, Stacy Barret, Jay Barth, James Dzurenda, Dwight Neven, Jason Satterly and Anthony

18   Warren, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Austin T.

19   Barnum, Deputy Attorney General, hereby appeal to the United States Court of Appeals for the Ninth

20   Circuit from this Court’s February 11, 2010, Order (ECF No. 69) rejecting the Report and

21   Recommendation, denying Defendants’ Motion For Summary Judgment and granting Plaintiff’s Cross-

22   Motion for Summary Judgment. Specifically, Defendants appeal the District Court’s granting of

23   Plaintiff’s cross-motion for summary judgment and denial of Defendants’ motion summary judgment as

24   to Defendants’ alleged violations of Plaintiff’s Fourteenth Amendment Due Process rights and as to

25   Defendants’ qualified immunity. See generally Knox v. Southwest Airlines, 124 F.3d 1103, 1107 (9th Cir.

26   1997) (“[W]e have jurisdiction over an interlocutory appeal from the denial of qualified immunity where

27   the appeal focuses on whether the defendants violated a clearly established law given the undisputed facts

28   ///

                                                         1
30

31
           Case 3:16-cv-00670-MMD-CLB Document 72 Filed 03/04/20 Page 2 of 4


 1   . . . .”). Because this Notice of Appeal is being filed within thirty (30) days of the Order, the appeal has
 2   been timely brought.
 3          The required Representation Statement pursuant to 9th CIR. R. 3–2(b) is attached hereto.
 4          DATED this 4th day of March, 2020.
 5                                                 AARON D. FORD
                                                   Attorney General
 6
                                                   By:       /s/ Austin T. Barnum
 7                                                         AUSTIN T. BARNUM, Bar No. 15174
                                                           Deputy Attorney General
 8
                                                           Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                          2
30

31
           Case 3:16-cv-00670-MMD-CLB Document 72 Filed 03/04/20 Page 3 of 4


 1                                    REPRESENTATION STATEMENT
 2          Pursuant to FED. R. APP. P 12(a) & (b) and 9TH CIR. R. 3–2, Defendants note that the following
 3   individuals are the parties and counsel in this matter:
 4          Plaintiff-Appellee John Melnik
 5                  Plaintiff Pro Se
                    c/o High Desert State Prison
 6                  P.O. Box 650
                    Indian Springs, Nevada 89070
 7

 8           Defendant - Stacy Barret
 9           Defendant - Jay Barth
10           Defendant - James Dzurenda
11           Defendant - Dwight Neven
12           Defendant - Jason Satterly
13           Defendant - Anthony Warren
14
                    AUSTIN T. BARNUM (Bar No. 15174)
15                  Deputy Attorney General
                    State of Nevada
16                  Office of the Attorney General
                    555 East Washington Avenue
17                  Suite 3900
                    Las Vegas, Nevada 89101
18                  (702) 486-4070
19

20

21

22

23

24

25

26

27
28

                                                          3
30

31
           Case 3:16-cv-00670-MMD-CLB Document 72 Filed 03/04/20 Page 4 of 4


 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 3   on this 4th day of March, 2020, I caused to be deposited for mailing in the U.S. Mail a copy of the
 4   foregoing, NOTICE OF APPEAL, to the following:
 5
     John Melnik, #30576
 6   High Desert State Prison
     P.O. Box 650
 7   Indian Springs, NV 89070
 8

 9                                                          /s/ Laure Penny
                                                        An employee of the
10                                                      Office of the Attorney General
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                       4
30

31
